Citation Nr: 1402572	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1986 to February 1990 and has served a number of periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Texas Army National Guard after active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over this case was subsequently transferred to the RO in Wichita, Kansas, but the Veteran has requested that the Waco, Texas, RO continue to adjudicate his case. 

In May 2012, the Veteran testified before the Board at a videoconference hearing before the undersigned.  The Board has reviewed the physical claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for a left knee disability.  He maintains that his current left knee disability is the result of an injury that occurred during a period of INDUCTRA, on or around June 29, 2009, or July 11 to 13, 2009. 

Initially, the Board notes that Texas Army National Guard or United States Army Reserve Point Credit Summary from 2009 has not been obtained and is not associated with the claims file.  Medical records associated with the claims file indicate that the Veteran first experienced and was diagnosed with a left knee disability on July 1, 2009, as shown in VA Medical Center (VAMC) records from that date.  The Veteran has related that he injured his left knee during INACDUTRA either the weekend of June 29, 2009, or July 11, 2009.  Therefore, the Veteran claims an injury which occurred in or around June or July 2009.  Before proceeding with a decision, the Veteran's duty status during the months of June 2009 and July 2009 must be verified.  Only the service department records ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232 (1994).  Service department records are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 (2013).

In addition, the Board finds that an additional VA examination should be provided to determine the nature and etiology of any left knee disability.  While the Veteran has already been provided two joints examinations by VA, both the August 2010 and the August 2013 examinations concentrated on the Veteran's right knee and only peripherally treated his left knee disability.  In addition, neither examination contained an opinion regarding the etiology of the Veteran's left knee disability. 

VA medical records and service medical records associated with the claims file show that the Veteran began experiencing left knee problems in July 2009.  Since that time, the Veteran has consistently reported left knee pain during many visits to the VAMC.  He was repeatedly diagnosed with a medial meniscus tear; extensive cartilage loss along the medial facet of the patella; and joint effusion.  Thus, in order to provide the Veteran every consideration with respect to his claim on appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record is warranted to indicate whether or not any injury during a period of INACDUTRA resulted in any left knee disability.

To ensure that the record before the examiner is complete, provide the Veteran another opportunity to provide information and evidence pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any evidence he has which shows his duty status during June and July 2009, to include copies of any orders or other service personnel records, or annual point summaries for 2009.

2.  Contact the appropriate source to verify Veteran's actual periods of INACDUTRA from June 2009 to July 2009.  Obtain and associate with the claims file a point credit summary that breaks down the duty codes and the specific dates to which those duty codes apply.

3.  Schedule the Veteran for a VA examination with a medical doctor to ascertain the nature and etiology of any left knee disability.  The examiner must review the claim file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinions expressed and reconcile any opinion with all pertinent evidence of record, including the service medical records, post-service medical records, and VA treatment records.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disability and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must provide the following opinions:  

(a)  Diagnose all current left knee disabilities.

(b)  Identify the earliest manifestations of any left knee disability.

(c) Opine whether it is at least as likely as not (50 percent or 
more probability) that any current left knee disability is the 
result of any injury during INACDUTRA.

4.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


